COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00115-CV


SHAUN SHELLEY AND SCHWAN                                           APPELLANTS
SHELLEY

                                         V.

TOBY ESPINOLA                                                         APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On April 8, 2011, and April 26, 2011, we notified appellants, in accordance

with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless

the $175 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellants have not

paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).



      1
       See Tex. R. App. P. 47.4.
      Because appellants have failed to comply with a requirement of the rules

of appellate procedure and the Texas Supreme Court’s order of August 28,

2007,2 we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: May 19, 2011




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2